Citation Nr: 1133329	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-31 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from June 1966 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Louisville, Kentucky Regional Office has maintained jurisdiction over the case since that time.

The reopened issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1996 Board decision denied the appellant's claim of entitlement to service connection for PTSD.

2.  Evidence submitted subsequent to the November 1996 Board decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

As to the petition to reopen the previously disallowed claim for service connection, his petition has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that petition to reopen is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's petition to reopen.  

II. Legal Criteria

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III.  Analysis

In a November 1996 decision, the Board denied entitlement to service connection for PTSD because the appellant had not presented competent medical evidence demonstrating a clear diagnosis of PTSD.  The Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002).

The evidence of record at the time of the previous final denial included the appellant's service treatment records, VA treatment records, and a July 1995 VA examination report.  The July 1995 VA examination report reflects that a board of two psychiatrists opined that the appellant did not meet the criteria for PTSD.  

The evidence added to the record subsequent to the last final denial includes additional VA treatment records, statements from the appellant, private treatment records from M.D.L.R., M.D., and an August 2005 VA examination.

The records from Dr. M.D.L.R. reflect that he treated the appellant for "PTSD symptoms."  A February 2006 private treatment record reflects that the appellant's PTSD symptoms intensity had diminished.  An August 2006 private treatment record indicates the appellant talked extensively about his PTSD.  As the records from Dr. M.D.L.R. post-date the November 1996 Board decision and were not previously of record, they are new.

The August 2005 VA examiner found that the appellant did "not necessarily suffer from PTSD," but may experience difficulties better explained by antisocial personality disorder and borderline personality disorder.  The VA examiner also noted there might be some issues related to alcohol abuse.  October 2005 and November 2005 VA treatment records reflect that the appellant had an Axis I diagnosis of PTSD.  The VA treatment records post-date the November 1996 Board decision, and are thus new.   

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

At the time of the last final denial of the appellant's claim for entitlement to service connection for PTSD, the Board found that the appellant had not been diagnosed with PTSD. The private treatment records from Dr. M.D.L.R. reflect that he treated the appellant for PTSD.  Additionally, the October 2005 and November 2005 VA treatment records reflect that the appellant had an Axis I diagnosis of PTSD.  The evidence received subsequent to the last final decision in this case is presumed credible for the purpose of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Although the August 2005 VA examiner found that the appellant did not have a diagnosis of PTSD, the examination pre-dates the October 2005 and November 2005 VA treatment records.  Additionally, to prevail on the issue of service connection, there must be a current diagnosis of the claimed disability at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The private treatment records from Dr. M.D.L.R. and the October 2005 and November 2005 VA treatment records indicate that the appellant had a diagnosis of PTSD during the pendency of the claim.  As the new evidence indicates the appellant has a diagnosis of PTSD, it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2010).  

In light of Shade, the Board finds that the new evidence that the appellant had a diagnosis of PTSD during the period on appeal is material and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.   


ORDER

The claim for entitlement to service connection for a psychiatric disability, to include PTSD, is reopened.


REMAND

The Board finds that further development is necessary prior to adjudication.  Specifically, although the appellant was seen for a VA examination in August 2005, the Board finds that a new VA examination is necessary.

The Board notes that even though the appellant specified that he sought service connection for PTSD, his claim constitutes a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim cannot be limited only to the diagnosis that the appellant references, but rather, must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As noted above, the August 2005 VA examination report pre-dates the private treatment records from Dr. M.D.L.R. and the October 2005 and November 2005 VA treatment records which indicate the appellant had a diagnosis of PTSD.  As the August 2005 VA examiner did not consider the evidence, a new VA examination is necessary to determine whether the appellant has a current diagnosis of PTSD or had a diagnosis of PTSD during the period on appeal.  Additionally, the August 2005 VA examiner found that the appellant did "not necessarily suffer from PTSD, but may experience difficulties better explained by antisocial personality disorder and borderline personality disorder."  The VA examiner found the appellant had an Axis I diagnosis of alcohol abuse.  The VA examiner noted that the appellant's PTSD symptoms did not appear to be related to changes in impairment in functional status and quality of life.  However, the August 2005 VA examiner did not provide a full rationale for her opinion that the symptoms were not related.  Moreover, the VA examiner's use of the phrase "not necessarily" is ambiguous, and suggests that there was some evidence the appellant had PTSD.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the August 2005 VA examination is inadequate and a new VA examination is necessary.  The Board notes that the appellant's claimed stressor of experiencing rocket attacks while stationed at Bien Hoa has been verified.  The July 1995 VA examination report reflects that the appellant reported that he was frightened for his life due to the rockets.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA psychiatric examination to obtain a clinical opinion as to whether it is at least as likely as not that he has a current psychiatric disability, to include PTSD, as a result of service, to include the verified stressor of exposure to rocket attacks in Bien Hoa, Vietnam.  

If the VA examiner determines that the appellant does not have a current diagnosis of PTSD, the VA examiner should indicate whether, in his or her opinion, the diagnoses of PTSD in the October 2005 and November 2005 VA treatment records and records from Dr. M.D.L.R. were incorrect or whether the diagnoses were supportable but that the appellant's PTSD resolved during the period on appeal.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, on a de novo basis.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


